DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicants claim to priority to Provisional Application No. 62/408,560 filed October 14, 2016

Status of Claims 
This Office Action is responsive to the amendment filed on October 11, 2021. As directed by the amendment: claims 1, 25, and 27 have been amended, and claims 24 and 26 have been cancelled. Thus, claims 1-2, 6-12, 15-23, 25, and 27-29 are presently pending in this application. 
Claim 1, and claims 2, 6-12, and 15-29 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendments obviate the previous 35 U.S.C. 112(b) rejection. 
Claims 1-2, 6, 17, and 24-27 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cortez, JR et al. (U.S. Pub. No. 2014/0174442) in view of Cheung et al. (U.S. Pub. No. 2015/0048530) in view of Lake et al. (U.S. Patent No. 5,752,498). Claims 7-9 and 29 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Niland et al. (U.S. Pub. No. 2009/0090363). Claim 28 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Pelkus (U.S. Pub. No. 2015/0297877).
Claims 1, 10-12, 15-17, 19-21, and 23-27 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cortez, Jr et al. (U.S. Pub. No. 2016/0287832) in view of Cheung et al. (U.S. Pub. No. 2015/0048530) in view of Lake et al. (U.S. Patent No. 5,752,498). Claim 18 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Niland et al. (U.S. Pub. No. 2009/0090363). Claim 22 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Deaton . 
Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Augst on January 21, 2022.
The application has been amended as follows: 
Claim 1 currently recites: "wherein the force sensor is configured to measure the force applied by the elastic flexible film on the force sensor to determine a pressure of the liquid in the liquid container when the liquid container is coupled to the base unit.", ln 17-20 shall now read:
--wherein the force sensor is configured to measure the force applied by a deformation of the elastic flexible film onto the force sensor to determine a pressure of the liquid in the liquid container to determine an amount of liquid in the liquid container when the liquid container is coupled to the base unit.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Cortez, JR et al. (U.S. Pub. No. 2014/0174442; “Cortez”) discloses a humidifier comprising a base unit (102; Fig. 1) comprising a blower (112; Fig. 2); a heating element (198; ¶ 0086, 0117) for heating liquid, the heating element having a heating surface (“top surface” of hearing element 198; Fig. 2; ¶ 0086); a vapor transfer 
Prior art of record Cortez fails to disclose or render obvious the humidifier wherein the surface of the liquid container is formed of an elastic flexible film, wherein the base unit comprises the water level sensor, and wherein the water level sensor comprises a force sensor configured to measure the force applied by a deformation of the elastic flexible film onto the force sensor to determine a pressure of the liquid in the liquid container to determine an amount of liquid in the liquid container when the liquid container is coupled to the base unit, as recited in independent claim 1. 
Prior art of record Cheung et al. (U.S. Pub. No. 2015/0048530), Lake et al. (U.S. Patent No. 5,752,498), Niland et al. (U.S. Pub. No. 2009/0090363), Pelkus (U.S. Pub. No. 2015/0297877), Cortez, Jr et al. (U.S. Pub. No. 2016/0287832), and Deaton (U.S. Patent No. 3744,771) alone or in combination fail to remedy the deficiencies of Cortez. 
Therefore, independent claim 1, and claims 2, 6-12, 15-23, 25, and 27-29 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785